UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

 

In Re: Carmen M. Morrison Case No.: 16-20248
Chapter: 13

Debtor(s)

 

CONSENT TO SUBSTITUTE ATTORNEY

 

 

 

The undersigned do hereby consent and agree that Cara M. Goldstein Esq.,
y
Stagg, Terenzi, Confusione & Wabnik, LLP American Tax Funding Servicing, LLC
of , lead attorney of record for be
changed, and that Cara M. Goldstein 5 Esq., of Terenzi & Confusione, P.C.

 

 

be substituted in the place and stead of Cara M. Goldstein, Esq. of Stagg, Terenzi, Confusione and Wabnik, LLP as lead attorney
of record in the above-captioned matter.

The address, telephone number, and e-mail address of successor attorney:

401 Franklin Avenue, Suite 300
Garden City, New York 11530

Your signature, individually or on behalf of your law firm, acknowledges your intent to
substitute attorney and to authorize the Court to take any steps necessary to effectuate this
change.

Dated: January 16, 2020 /si Cara M. Goldstein

 

 

[Signature of withdrawing attorney]
(Print Name of Attorney and Law Firm Name)

Dated: January 16, 2020 /s/ Cara M. Goldstein

 

[Signature of successor attorney]
(Print Name of Attorney and Law Firm Name)

Dated: January 14, 2020 /s/ Dana Marini
[Signature of party] (Print Name of Party)

 

Dated:

 

 

[Signature of party] (Print Name of Party)

attysubform 2/2010
